AMENDMENT AGREEMENT AMENDMENT AGREEMENT dated as of January 1, 2013, amongst each entity listed on Annex I hereto, and such other entities as may be added to Annex I of the Agreement (as hereinafter defined) in the future (each a "Fund" and collectively the "Funds") and The Bank of New York Mellon (“Custodian”). WHEREAS, the Funds and Custodian have entered into a Global Custody Agreement dated as of August 26, 2010, as amended from time to time (the “Agreement”); WHEREAS, the parties wish to amend the Agreement as set forth herein; NOW THEREFORE, for and in consideration of the mutual promises hereinafter set forth, the parties hereto agree as follows: 1. Annex I of the Agreement shall be amended to reflect the addition of the following entities: ASGI Aurora Special Onshore Asset Holdings, Inc. 2.
